Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This office action is responsive to the amendment filed on 12/01/2020. As directed by the amendment: no claims have been amended, no claims have been withdrawn, claims 1-7 have been cancelled, and new claims 8-23 have been added.  Thus, claims 8-23 are presently under consideration in this application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "31" and "32" have both been used to designate “a female Velcro tape (31, 131)” and “a male Velcro tape (32, 132), see paragraph 0062, see figures 9-11.  However, throughout the original specification, the reference number (32, 132) was designated to a female Velcro tape, and the reference number (31, 131) was designated to a male Velcro tape.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101602127, used 16793106_2022-03-21_KR_101602127_B1_M-pdf.pdf as equivalent) in view of Kikuchi (US 4,287,245).
Regarding claim 8, Kim et al. discloses a heater for a pipe (see figure 1), the heater comprising: 
a heater body part 42 (fig. 1, i.e. outer shell/sheath) having a longitudinal cutting plane (not labeled, i.e. a gap between separated surface 11a) and formed of a flexible material (page 3); 

Kim et al discloses all the limitations of the claimed invention as set forth above, except for wherein the longitudinal cutting plane includes: a longitudinal outer cutting area disposed in a thickness direction from an outer surface, a longitudinal intermediate cutting area extending from the longitudinal outer cutting area in a circumferential direction of the heater body part, and a longitudinal inner cutting area extending from the longitudinal intermediate cutting area to reach an inner surface of the heater body part in the thickness direction of the heater body part.


    PNG
    media_image1.png
    581
    375
    media_image1.png
    Greyscale

However, Kikuchi teaches wherein the longitudinal cutting plane (see figure 3 above) includes: a longitudinal outer cutting area CA (see annotated fig. 3 above) disposed in a thickness direction from an outer surface (i.e. the outer surface of a thin metal plate 4), a longitudinal intermediate cutting area MA (see annotated fig. 3 above) extending from the longitudinal outer cutting area CA (see annotated fig. 3 above) in a circumferential direction (see figure 4 above) of the heater body part (i.e. a thin metal plate 4 body), and a longitudinal inner cutting area IA (see annotated fig. 3 above) extending from the longitudinal intermediate cutting area MA (see annotated fig. 3 above) to reach an inner surface (i.e. the inner surface of pipe 1) of the heater body part in the thickness direction of the heater body part (i.e. a thin metal plate 4 body). Therefore, it would have been obvious before the effective date of the claimed invention 
With respect to claim 9, Kim et al in view Kikuchi discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) is installed at the longitudinal intermediate cutting area (not labeled, i.e. a gap between separated surface 11a).
With respect to claim 10, Kim et al in view Kikuchi discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) includes a female touch fastener (Velcro®) tape and a male touch fastener (Velcro®) tape installed to face each other at the longitudinal intermediate cutting area (page 5, paragraph 10).
With respect to claim 11, Kim et al in view Kikuchi discloses the limitations of the claimed invention as set forth above in claim 8 (same features) of which Kikuchi further discloses a plurality of circumferential segments A-1, A-2, A-3, etc. (fig. 1) (col. 3, lines 65-68). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such segments as set forth above, as suggested and taught by Kikuchi, for the purpose of enhancing the sealing function of the joint portions and is effectively prevented from delamination of a thin sheathing metal plate from the synthetic resin 
With respect to claim 12, Kim et al in view Kikuchi discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) is installed at the longitudinal intermediate cutting area (not labeled, i.e. a gap between separated surface 11a).
With respect to claim 13, Kim et al in view Kikuchi discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) includes a female touch fastener (Velcro®) tape and a male touch fastener (Velcro®) tape installed to face each other at the longitudinal intermediate cutting area (page 5, paragraph 10).
With respect to claim 14, Kim et al in view Kikuchi discloses the limitations of the claimed invention as set forth above of which Kikuchi further discloses wherein the circumferential segments A-1, A-2, A-3, etc. (fig. 1) (col. 3, lines 65-68) are two or four segments having the same shape (i.e. a cylindrical shape).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such shape as set forth above, as suggested and taught by Kikuchi, for the purpose of providing uniform construction of the pipe lines.
With respect to claim 15, Kim et al in view Kikuchi discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the heating wire 31, 32, 33 (figs. 5-6) is installed at each of the circumferential segments (i.e. the circumference of the outer shell/sheath 42).

With respect to claim 16, Kim et al in view Kikuchi discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the heating wire 31, 32, 33 (figs. 5-6) is installed on an inner side than the longitudinal intermediate cutting area (see figures 4-5).
With respect to claim 17, Kim et al in view Kikuchi discloses the limitations of the claimed invention as set forth above of which Kikuchi further discloses wherein the circumferential segments A-1, A-2, A-3, etc. (fig. 1) (col. 3, lines 65-68) are formed of a flexible material (i.e. a foamed synthetic resin).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such material(s) as set forth above, as suggested and taught by Kikuchi, for the purpose of preventing from delamination of the metal plate by virtue of the elastic sheet interposed between the heat-insulating panel element and the thin metal plate (abstract).

Claims 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR101602127, used 16793106_2022-03-21_KR_101602127_B1_M-pdf.pdf as equivalent) in view of Kikuchi (US 4,287245) and Noma et al. (US 4,281,238).
Regarding claim 18, Kim et al in view Kikuchi discloses the limitations of the claimed invention as set forth above in claim 11 (same features), except for a circumferential cutting plane and including a plurality of bi-directional segments; wherein the circumferential cutting plane includes: a circumferential outer cutting area disposed in a thickness direction from the outer surface, a circumferential intermediate cutting 

    PNG
    media_image2.png
    270
    288
    media_image2.png
    Greyscale

However, Noma et al teaches a circumferential cutting plane (see annotated figure 2 above, i.e. a radial cross sectional view of the tubular jacket heater) and including a plurality of bi-directional segments (i.e. two layers segment portions); wherein the circumferential cutting plane includes: a circumferential outer cutting area (See annotated figure 2 above, i.e. where the reference 3 is) disposed in a thickness direction from the outer surface (i.e. the outer surface of a tubular jacket heater), a circumferential intermediate cutting area (See annotated figure 2 above, i.e. where the reference MA is) extending from the circumferential outer cutting area in a longitudinal direction of the heater body part (i.e. the body of a tubular lamp), and a circumferential inner cutting area (See annotated figure 2 above, i.e. where the reference 1 is) extending from the circumferential intermediate cutting area to reach the inner surface of the heater body part in the thickness direction of the heater body part (i.e. the body of 
With respect to claim 19, Kim et al in view Kikuchi and Noma et al discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) is installed at the longitudinal intermediate cutting area (not labeled, i.e. a gap between separated surface 11a).
With respect to claim 20, Kim et al in view Kikuchi and Noma et al discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the restraint operating part 45 (fig. 1, i.e. called a restricting portion) includes a female touch fastener (Velcro®) tape and a male touch fastener (Velcro®) tape installed to face each other at the longitudinal intermediate cutting area (page 5, paragraph 10).
With respect to claim 21, Kim et al in view Kikuchi and Noma et al discloses the limitations of the claimed invention as set forth above of which Noma further discloses wherein the heating wire 2 (fig. 2) is installed at each of the bi-directional segments (i.e. segment portions of the tubular jacket heater). It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such a heating wire arrangement as set forth above, as suggested and taught by Noma, for the purpose of providing a remarkably improved heat efficiency (col. 5, line 8).
claim 22, Kim et al in view Kikuchi and Noma et al discloses the limitations of the claimed invention as set forth above of which Kim further discloses wherein the heating wire 31, 32, 33 (figs. 5-6) is installed on an inner side than the longitudinal intermediate cutting area (see figures 4-5).
With respect to claim 23, Kim et al in view Kikuchi and Noma et al discloses the limitations of the claimed invention as set forth above of which Noma further discloses wherein the bi-directional segments (i.e. segment portions of the tubular jacket heater) are formed of a flexible material (i.e. elastomer material) (abstract).  It would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the combination of references, to include such a flexible material as set forth above, as suggested and taught by Noma, for the purpose of providing a greatly improved efficiency of the heater (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827. The examiner can normally be reached Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KET D DANG/Examiner, Art Unit 3761                                                                                                                                                                                                        
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761